Citation Nr: 0415640	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-31 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a retroactive award of educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, for periods of enrollment at an educational institution 
from March 26, 2002 to July 12, 2002.


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1997 until May 2001.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1. The evidence of record shows that the veteran enrolled in 
educational courses at the Texas Department of Public Safety 
Training Academy from March 26, 2002 to July 12, 2002.

2. The veteran's VA Form 22-1990, Application for VA 
Education Benefits, was received by VA on July 24, 2003.


CONCLUSION OF LAW

The criteria for entitlement to a retroactive award of 
educational assistance benefits under chapter 30, title 38, 
United States Code for the period from March 26, 2002 to July 
12, 2002, have not been met.  38 C.F.R. § 21.7131 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has considered whether 
further development of this claim is warranted under the 
Veterans Claims Assistance Act (VCAA) or previously existing 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).  Because the claim is being denied as a matter of 
law, no further development under the VCAA or previously 
existing law is warranted.  Mason v. Principi, 16 Vet. App. 
129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law).  

The record indicates that the material facts are not in 
dispute, and there is no reasonable possibility that further 
assistance under the VCAA would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2); Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2003).  The record otherwise indicates 
that the veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim and 
that he has otherwise been accorded all appropriate due 
process and appellate rights.  See 38 C.F.R. § 3.103 (2003).  

The veteran argues that he should receive an award of 
educational assistance benefits for a period of more than one 
year prior to VA's receipt of his application for such 
benefits.  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board is of 
the opinion that this matter must be denied as a matter of 
law.

Applicable regulations governing the payment of Chapter 30 
educational benefits prohibit an award for any period earlier 
than one year prior to the date of the receipt of the 
application or enrollment certification, whichever is later.  
Specifically, the date on which an award of educational 
assistance benefits commences is the latest of the following 
dates: (1) the date the educational institution certifies the 
enrollment; (2) the date one year before the VA receives the 
veteran's application; (3) the effective date of the approval 
of the course, or, 4) one year before the date VA receives 
the approval notice, whichever is latest.  38 C.F.R. § 
21.7131(a) (2003).

The material facts in this case are not in dispute.  On July 
24, 2003, the RO received the veteran's VA Form 22-1990, 
Application for VA Education Benefits.  The veteran indicated 
that he was applying for educational benefits under the 
Montgomery GI Bill - Active Duty educational program.  The 
evidence of record reveals that the veteran attended the 
Texas Department of Public Safety Training Academy from March 
26, 2002 to July 12, 2002.

In July 2003, the RO denied the veteran's claim to receive 
the retroactive compensation for his training on the basis 
that the applicable regulation prohibited payment of such 
benefits prior to one year from the date VA received the 
claim.  This appeal followed.


Because the veteran's educational benefits claim was received 
by the RO on July 24, 2003, the award of Chapter 30 benefits 
based on that application is only available for up to 12 
months prior to its receipt, i.e. no earlier than July 24, 
2002.  The veteran's enrollment ended on July 12, 2002, more 
than one year prior to the date of certification.  For this 
reason, the period of enrollment at issue here is not subject 
to retroactive payment of Chapter 30 educational assistance 
benefits based on the claim received non July 12, 2002.

The veteran does not contend that he filed an educational 
claim prior to July 12, 2002.  He instead argues that, 
although the Texas Department of Public Safety Training 
Academy became certified for educational benefits through VA 
in March 2002, they did not notify him of this fact.  
Instead, the veteran learned by chance, from another 
individual who had received certification himself.  At that 
point, in July 2003, the veteran contacted the Human 
Resources department at his academic institution and received 
the necessary paperwork.  He then submitted his claim as 
promptly as possible.  

The veteran is raising an argument couched in equity.  
Indeed, he contends that he was entitled to the VA 
educational benefits and should not be deprived of same 
because he innocently failed to file on time.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).

The regulatory criteria governing commencement dates of 
awards of Chapter 30 educational assistance benefits are 
clear and specific.  Pursuant to these criteria, there is no 
basis upon which to grant the veteran Chapter 30 benefits for 
enroll from March 26, 2002 to July 12, 2002.  Therefore the 
Board finds that entitlement to a retroactive award of 
educational benefits for periods from November 6, 2000 to 
March 4, 2001 and from March 10, 2001 to June 22, 2001 is not 
warranted.  




Because the law in this case is dispositive, the veteran's 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to a retroactive award of educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, for periods of enrollment at an educational institution 
from March 26, 2002 to July 12, 2002, is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



